COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-271-CR


BILLY J. SWANSON                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      A jury convicted Appellant Billy J. Swanson of delivery of less than one

gram of cocaine and, after Swanson pleaded true to the enhancement

paragraphs contained in the indictment, assessed punishment at eight and a

half years’ confinement. The trial court sentenced him accordingly.

      Swanson’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and



      1
          … See Tex. R. App. P. 47.4.
motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Swanson has filed a pro se brief in which he enumerates six

potential sources of error. In addition, the State has filed a letter brief.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, Swanson’s pro

se brief, and the State’s brief. We agree that the appeal is wholly frivolous and

without merit. We find nothing in the record that might arguably support the

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).

We therefore grant the motion to withdraw filed by Swanson’s counsel and

affirm the trial court’s judgment.




                                                   SUE WALKER
                                                   JUSTICE



      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                        2
PANEL: CAYCE, C.J.; LIVINGSTON and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 19, 2009




                                3